Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites (emphasized) “…wherein the facial features are first user's profile picture is compared and analyzed to the verification photo using a facial recognition software.”  Claim 8 should read “wherein the facial features of the first user's profile picture are compared and analyzed to the verification photo using a facial recognition software.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claims 13 and 19, claim 13 is rejected because claim 13 recites (emphasized) “…wherein a higher profile rating score is generated when the second user verifies the first user's profile.”  However, neither claim 13 nor claim 1, from which claim 13 depends, positively recite the 
Regarding claims 15 and 20, claim 15 is rejected as indefinite because claim 15 recites (emphasized) “…only after the verification photo is validated by the institution.”  However, neither claims 15 nor claims 1 and 14, from which claim 15 depends, positively recite the institution validating the verification photo.  As such, it is unclear: if the institution validating the verification photo is included in the scope of claim 1; if the institution validating the verification photo is included in the scope of claims 1 and 14; or if the institution validating the verification photo is not included in any of the claims.  For purposes of examining this claim set as, Examiner has interpreted the scope of claim 15 to include validating the verification photo.  Claim 20 is rejected as indefinite for a similar reason as claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the claims 1 and 16 recite an abstract idea in the limitations "submitting the verification photo of the first user with the specified pose to the second user for verification" and "submitting the verification photo of the first user posing as instructed to the second user for verification", respectively.  These limitations recite an abstract idea because these limitation encompass managing personal behavior or relationships or interactions between people (i.e. following rules or instructions).  These limitations encompass following rules or instructions because submitting the verification photo as claimed is based on the presented instructions.  If a claim limitation, under its broadest reasonable interpretation, covers the performance of managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.  Accordingly, claims 1 and 16 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of the independent claims do not integrate the abstract idea into a practical application.  Claim 1 recites the additional elements - a processor; a memory attached to the processor; and a computer readable medium having instruction embedded therein, the instructions configured to cause the processor to perform the operations of: creating a user profile for an online account for a first user, wherein the user profile comprises a picture of a first user's face; receiving a request from a second user requesting to verify the picture of the first user as being an authentic representation of the first user's face; and presenting through a computing device instructions of a specified pose for the first user to pose in a verification photo.
The additional elements of "a processor; a memory attached to the processor; and a computer readable medium having instruction embedded therein", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).  Similarly, the additional elements of "creating a user profile for an online account for a first user, wherein the user profile comprises a picture of a first user's face", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of storing data (i.e. storing the picture of the user's face), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Similarly, the additional elements of "receiving a request from a second user requesting to verify the picture of the first user as being an authentic representation of the first user's face; and presenting through a computing device instructions of a specified pose for the first user to pose in a verification photo", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of sending and receiving data (i.e. receiving the 
Claim 16 recites similar limitations as claim 1 and accordingly is directed to an abstract idea for similar reasons as claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 16 are not patent eligible.

Dependent Claims
Claims 2, 3, and 5 are directed to the same abstract idea as the independent claims because claims 2, 3, and 5 only further specify what will be included in the instructions being followed.
The additional elements of claim 4 do not integrate the abstract idea because claim 4 only specifies the format of the image, which is only a general link to a field of use or technological environment, see MPEP 2106.05(h).
Claims 6, 7, 10-13, 18 and 19 are directed to another abstract idea, a mental process.  That is, claims 6, 7, 10-13, 18 and 19 encompass observation, evaluation, and judgment because comparing Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).
The additional elements of claims 8 and 9 do not integrate the abstract idea into a practical application because the additional elements of facial recognition and gesture recognition software are only a general link to a field of use or technological environment, see MPEP 2106.05(h).
The additional elements of claims 14 and 20 do not integrate the abstract idea into a practical application because Examiner finds that the limitations specifying the user is associated with a bank or a school, etc. does not substantially further limit the scope of the claim because the user's business relationships do not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.
The additional elements of claim 15 do not integrate the abstract idea into a practical application because claim 15 essentially encompasses restricting access to information and restricting access is insignificant extra-solution activity, see MPEP 2106.05(g) (discussing Ultramercial, Inc. v. Hulu, LLC).	
Claim 17 is directed to the same abstract idea as the independent claims because claim 17 only further specifies what will be included in the instructions being followed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 14-16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al US Pub. No. 2009/01690621, herein referred to as “Cheung”, in view of Web Scams 101: 8 Ways to Catch a Catfish, Trustify Blog post dated Sept. 15, 20152, herein referred to “Web Scams 101”.
Regarding claim 1, Cheung teaches:
a processor; a memory attached to the processor; and a computer readable medium having instruction embedded therein, the instructions configured to cause the processor to perform the operations of (processor and instructions ¶[0078], memory ¶[0064]): 
creating a user profile for an online account for a first user (participant registers to become a member of a social networking site ¶[0040]), 
wherein the user profile comprises a picture of a first user's face (a user profile is associated with an image ¶[0066], see also Fig. 5 showing a face); 
receiving a request to verify the picture of the first user as being an authentic representation of the first user's face (a request is made to send a second image ¶[0070], to verify the first image ¶[0017]); 
presenting through a computing device instructions of a specified pose for the first user to pose in a verification photo; (user is to be in a particular pose or holding a particular object ¶[0071], see also ¶[0065]).
and submitting the verification photo of the first user with the specified pose to the second user for verification (the second digital image is received ¶[0072]; Please note, the term "for verification" does not further limit the scope of the claim because it is only the intended use of the submission, see MPEP 2103.I.C. Additionally, please note, Cheung teaches verification ¶[0073]).
However, Cheung does not explicitly teach, but Web Scams 101 teaches (emphasized):
receiving a request from a second user requesting to verify the picture of the first user as being an authentic representation of the first user's face; (asking for an interactive picture of the first user holding a sign with the second user’s name on it, Section 4 on pg. 2).
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung with the request originating from a second user as taught by Web Scams 101 because simple substitution of one element for another is obvious, see MPEP 2143.I.B. That is, Cheng teaches the system (e.g. the IVM) sending the request to verify, ¶¶[0068]-[0070].  One of ordinary skill would have substituted the source of the request in Cheng (i.e. the system) with another user (i.e. as taught by Web Scams 101) for applications where other users would be interested in verifying users' identities (e.g. situations involving dating like those contemplated in Cheung).
Regarding claim 2, the combination of Cheung and Web Scams 101 teaches all the limitations of claim 1, and Cheung further teaches:
wherein the verification photo comprises a head shot of the first user (Fig. 5 shows a head shot).
Regarding claim 3, the combination of Cheung and Web Scams 101 teaches all the limitations of claim 1, as discussed above and Cheung further teaches:
wherein the verification photo comprises a body shot of the first user (the second image shows a body shot because the image includes the user's hand and fingers ¶[0019] which are a part of the body Fig. 5).
Regarding claim 5, the combination of Cheung and Web Scams 101 teaches all the limitations of claim 1, and Cheung further teaches:
wherein the specified pose comprises at least one of a hand gesture, facial expression, and body motion (three fingers pointing down (hand gesture) ¶[0073], open mouth smile (facial expression) ¶[0071], holding a specified object (body motion) ¶[0017]).
Regarding claim 6, the combination of Cheung and Web Scams 101 teaches all the limitations of claim 1, and Cheung further teaches:
comparing the facial features of the first user's profile picture to a person in the verification photo (the facial images are compared to detect whether the persons in the images are likely to be the same person, ¶[0073] and block 412 in Fig. 4, see also ¶[0043] discussing characteristics of facial features).
Regarding claim 7, the combination of Cheung and Web Scams 101 teaches all the limitations of claim 1, and Cheung further teaches:
verifying the pose of the verification photo as satisfying the pose instructions (second image is examined to ensure the person within the image is in the particular pose ¶[0042]).
Regarding claim 8, the combination of Cheung and Web Scams 101 teaches all the limitations of claim 6, and Cheung further teaches:
wherein the facial features are first user's profile picture is compared and analyzed to the verification photo using a facial recognition software (facial recognition programs are used ¶[0043]).
Regarding claim 9, the combination of Cheung and Web Scams 101 teaches all the limitations of claim 1 and Cheung further teaches:
wherein the pose of the verification photo is compared and analyzed to the pose instructions using a gesture recognition software (spatial recognition programs are used ¶[0043]).
Regarding claim 14, the combination of Cheung and Web Scams 101 teaches the limitations of claim 1, and Web Scams 101 further teaches:
wherein the second user is associated with an institution comprising at least one of banks, schools, social media companies, and retailers (the users are associated with dating sites which, under the broadest reason interpretation, are social media companies, see Section 8 on pg. 3.  Further, Examiner finds that the limitations specifying the user is associated with a bank or a school, etc. does not substantially further limit the scope of the claim because the user's business relationships do not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05).
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung with the request originating from a second user as taught by Web Scams 101 because simple substitution of one element for another is obvious, see MPEP 2143.I.B. That is, Cheng teaches the system (e.g. the IVM) sending the request to verify, ¶¶[0068]-[0070].  One of ordinary skill would have substituted the source of the request in Cheng (i.e. the system) with another user (i.e. as taught by Web Scams 101) for applications where other users would be interested in verifying users' identities (e.g. situations involving dating like those contemplated in Cheung).
Regarding claim 15, the combination of Cheung and Web Scams 101 teaches all the limitations of claim 14 and Cheung further teaches:
wherein the institution allows the first user access to the online account only after the verification photo is validated by the institution (Cheung teaches if IVM 355 determines that the images satisfy 355 will enable the first image to be displayed at a defined social networking site which, under the broadest reasonable interpretation, is analogous to accessing the online account because displaying photos is an important aspect of using social networking sites like dating services, ¶[0066]).

Regarding claim 16, Cheung teaches:
creating a user profile for an online account for a first user (participant registers to become a member of a social networking site ¶[0040]), 
wherein the user profile comprises a picture of a first user's face (a user profile is associated with an image ¶[0066], see also Fig. 5 showing a face); 
receiving a request to verify the picture of the first user as being an authentic representation of the first user's face (a request is made to send a second image ¶[0070], to verify the first image ¶[0017]); 
receiving instructions of a specified pose for the first user to pose in a verification photo; (user is to be in a particular pose or holding a particular object ¶[0071], see also ¶[0065]).
and submitting the verification photo of the first user with the specified pose to the second user for verification (the second digital image is received ¶[0072]; "for verification" is intended use and not given patentable weight.  Additionally, please note, Cheung teaches verification ¶[0073]).
Cheung does not explicitly teach, but Web Scams 101 teaches (emphasized):
receiving a request from a second user requesting to verify the picture of the first user as being an authentic representation of the first user's face; (asking for an interactive picture of the first user holding a sign with the second user’s name on it, Section 4 on pg. 2).
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung with the request originating from a second user as taught by Web Scams 101 because simple 
Regarding claim 17, the combination of Cheung and Web Scams 101 teaches all the limitations of claim 16 and Cheung further teaches:
wherein submitting the verification photo must be performed within a set time frame to ensure real-time verification of the first user (second image is provide with a defined time period to discourage faking the second image ¶[0019]).
Regarding claim 20, the combination of Cheung and Web Scams 101 teaches the limitations of claim 16 and Cheung further teaches:
the institution allows the first user access to the online account only after the verification photo is validated by the institution (Cheung teaches if IVM 355 determines that the images satisfy the defined criteria, then IVM 355 will enable the first image to be displayed at a defined social networking site which, under the broadest reasonable interpretation, is analogous to accessing the online account because displaying photos is an important aspect of using social networking sites like dating services, ¶[0066]).
Cheung does not explicitly teach but Web Scams 101 teaches:
wherein the second user is associated with an institution (the users are associated with dating sites which, under the broadest reason interpretation, are social media companies, see Section 8 on pg. 3.  Further, Examiner finds that the limitations specifying the user is associated with a bank or a school, etc. does not substantially further limit the scope of the claim because the user's business 
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung with the request originating from a second user as taught by Web Scams 101 because simple substitution of one element from another is obvious, see MPEP 2143.I.B. That is, Cheng teaches the system (e.g. the IVM) sending the request to verify, ¶¶[0068]-[0070].  One of ordinary skill would have substituted the source of the request in Cheng (i.e. the system) with another user (i.e. as taught by Web Scams 101) for applications where other users would be interested in verifying users' identities (e.g. situations involving dating like those contemplated in Cheung).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung in view of Web Scams 101 and further in view of Chan et al US Pub. No. 2017/01245403, herein referred to as “Chan”.
Regarding claim 4, the combination of Cheung and Web Scams 101 teaches the limitations of claim 1and does not explicitly teach, but Chan does teach:
wherein the verification photo is in a graphic interchange format file (Chan teaches user images, used for facial recognition services, can be in multiple different file formats, including the graphic interchange format (GIF), ¶[0035]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a GIF as the verification photo because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious, see MPEP 2143.I.E.  Chan teaches selecting file format for a user image from among a limited number of options including JPEGs (Joint Photographic Experts Group), GIFs (Graphic Interchange Format), TIFFs .

Claims 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung in view of Web Scams 101 and further in view of Taub, Alexander “Badoo's Selfie Verification Is A Unique Way Of Solving The Catfishing Problem” Forbes, Apr. 4, 20144, herein referred to as “Taub”.
Regarding claim 10, the combination of Cheung and Web Scams 101 teaches the limitations of claim 1 and does not explicitly teach, but Taub does teach:
wherein the second user determines whether the first user in the verification photo matches a person as indicated in the picture of the user's profile (Taub teaches moderators check the verification photo, pg. 3).
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung and Web Scams 101 with the second user determining the verification photo matches as taught by Taub because simple substitution of one element from another is obvious, see MPEP 2143.I.B. That is, Cheng teaches the system (e.g. the IVM) performing the verification.  One of ordinary skill would have substituted the system performing the verification with another user performing the verification (i.e. as taught by Taub) for applications where automated verification is not feasible or appropriate.
Regarding claim 11, the combination of Cheung and Web Scams 101 in view of Taub teaches all the limitations of claim 10 and Taub further teaches:
wherein the second user verifies the first user's profile when the verification photo satisfies the specified pose as instructed (Taub teaches the moderators check to make sure the user has followed the directions, pg. 3).
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung and Web Scams 101 with the second user determining the verification photo matches as taught by Taub because simple substitution of one element from another is obvious, see MPEP 2143.I.B. That is, Cheng teaches the system (e.g. the IVM) performing the verification.  One of ordinary skill would have substituted the system performing the verification with another user performing the verification (i.e. as taught by Taub) for applications where automated verification is not feasible or appropriate.
Regarding claim 12, the combination of Cheung and Web Scams 101 in view of Taub teaches all the limitations of claim 11, as discussed above, and Taub further teaches:
wherein the second user verifies the first user's profile when the verification photo accurately represents a person as presented in the picture of the user's profile (Taub teaches the user are given a stamp of approval for verification by the moderators, pg. 3).
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung and Web Scams 101 with the second user determining the verification photo matches as taught by Taub because simple substitution of one element from another is obvious, see MPEP 2143.I.B. That is, Cheng teaches the system (e.g. the IVM) performing the verification.  One of ordinary skill would have substituted the system performing the verification with another user performing the verification (i.e. as taught by Taub) for applications where automated verification is not feasible or appropriate.
Regarding claim 18, the combination of Cheung and Web Scams 101 teaches the limitations of claim 16, as discussed above, and does not explicitly teach, but Taub does teach:
wherein the second user validates the first user's profile when the verification photo satisfies the specified pose as instructed and also verifies that a person in the verification photo is the same person as presented in the picture of the user's profile (Taub teaches moderators check the verification photo and moderators check to make sure the user has followed the directions, pg. 3).
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung and Web Scams 101 with the second user determining the verification photo matches as taught by Taub because simple substitution of one element from another is obvious, see MPEP 2143.I.B. That is, Cheng teaches the system (e.g. the IVM) performing the verification.  One of ordinary skill would have substituted the system performing the verification with another user performing the verification (i.e. as taught by Taub) for applications where automated verification is not feasible or appropriate.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung in view of Web Scams 101 and further in view of Fallah US Pub. No. 2011/01670595, herein referred to as “Fallah”.
Regarding claim 13, the combination of Cheung and Web Scams 101 teaches the limitations of claim 1, as discussed above, and does not explicitly teach, but Fallah does teach:
generating a profile rating score (Fallah teaches generating a credit or reliability score, see ¶¶[0152], [0155], see also Fig. 2A) 
wherein a higher profile rating score is generated when the second user verifies the first user's profile (Fallah teaches the credit or reliability score increases or decreases based on the number of times the profile of the user has been flagged by other users, ¶¶[0154]-[0155]).
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung and Web Scams 101 with the credit or reliability score as taught by Fallah because known 
Regarding claim 19, the combination of Cheung and Web Scams 101 teaches the limitations of claim 16 and does not explicitly teach, but Fallah does teach:
generating a profile rating score (Fallah teaches generating a credit or reliability score, see ¶¶[0152], [0155], see also Fig. 2A) 
wherein a higher profile rating score is generated when other users verifies the first user's profile (Fallah teaches the credit or reliability score increases or decreases based on the number of times the profile of the user has been flagged by other users, ¶¶[0154]-[0155]).
Further, it would have been obvious at the time of filing to combine the method of identification in Cheung and Web Scams 101 with the credit or reliability score as taught by Fallah because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized tracking how many times a user has been verified or rejected (e.g. as taught by Fallah) would be useful for identifying fake or fraudulent users when identifying users as in Cheung and Web Scams 101 because it would be useful to identify users who are routinely flagged or routinely verified.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Ganesan, US Pub. No. 2015/02812316, as discussed in the Written Opinion of the International Searching Authority performed on, PCT/US18/51204, Ganesan teaches many of aspects of Applicant’s disclosures.  Please refer to the Written Opinion for details.
Cook, Steve. "Selfie Banking: Is it a Reality?" Biometric Technology Today; 2017.3 (2017): 9-117 establishes the state of the art at the time of Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, this reference was cited in the IDS dated Nov. 9, 2020.
        2 Please note, this reference was cited in the IDS dated Nov. 9, 2020.
        3 Please note, this reference was cited in the IDS dated Nov. 9, 2020.
        4 Please note, this reference was cited in the IDS dated Nov. 9, 2020.
        5 Please note, this reference was cited in the IDS dated Nov. 9, 2020.
        6 Please note, this reference was cited in the IDS dated Nov. 9, 2020.
        7 Please note, this reference was cited in the IDS dated Nov. 9, 2020.